Citation Nr: 1302023	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  06-00 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke.  

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Angela Thompson, Esq. Of Jan Dils Group


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in October 2012.  The record contains a transcript of that hearing.
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran withdrew his appeal seeking service connection for residuals of a stroke.

2.  The Veteran has been shown to have bilateral hearing loss that is related to his military service.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a claim of service connection for residuals of a stroke have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012). 

2.  Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran withdrew his appeal of the denial of service connection for residuals of a stroke on the record at the October 2012 Board hearing. See 38 C.F.R. § 20.204. A transcript of the October 2012 Board hearing is of record.

As of October 2012, the Board had not yet issued a final decision on this case; therefore the Veteran's withdrawal of this issue is valid. The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, in such an instance, dismissal of the appeal is appropriate. See 38 U.S.C.A. § 7105(d).

Because the Veteran has clearly expressed his desire to terminate his appeal for these benefits, because he has done so on the record at a hearing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal for a claim for service connection for residuals of a stroke, the legal requirements for a proper withdrawal have been satisfied. 38 C.F.R. § 20.204(b). Accordingly, further action by the Board on these particular matters is not appropriate and the Veteran's appeals as to these issues should be dismissed. 38 U.S.C.A. § 7105(d).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.
 
Merits of the Claim

The Veteran contends that he has bilateral hearing loss due to his exposure to loud noises during his active military service.  Having carefully considered the claim in light of the record and the applicable law, with resolution of the doubt in favor of the Veteran, the Board finds that service connection is warranted for hearing loss.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). However, the January 1965 induction hearing evaluation discussed below appears to have been conducted using the ASA standards. Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards. For ISO conversion, the Board added (+15) to (+10) (+10) (+10) (+5).

The Veteran's service treatment records show that he was provided an enlistment examination in January 1965.  During that examination, the Veteran's puretone threshold values, in decibels, were as follows (presumed ASA units converted to ISO units as shown in parentheses):


500 HERTZ
1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
0 (15)
-5 (5)
-10 (0)
-5 (5)
0 (5)
Left ear
10 (25)
5 (15)
-5 (5)
-5 (5)
10 (15)

No additional service treatment records show any complaints of or treatment for hearing loss.

The Veteran was later provided a separation examination in June 1966 during which his puretone threshold values, in decibels, were as follows (presumed ASA units converted to ISO units as shown in parentheses):


500 HERTZ
1000 HERTZ
2000 HERTZ
4000 HERTZ
Right ear
0 (15) 
-5 (5)
-5 (5)
15 (20)
Left ear
-10 (5)
-5 (5)
-10 (0)
0 (5) 

Those findings do not demonstrate hearing loss as defined by 38 C.F.R. § 3.385, and thus, the Veteran did not have bilateral hearing loss at the time of his separation.  

Nevertheless, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

At the October 2012 Board hearing, the Veteran testified that he was exposed to extremely loud noises without any hearing protection during his military service and that he has experienced hearing loss since his discharge from service.

The Veteran is considered competent to relate a history of noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  Indeed, the VA conceded military noise exposure in the January 2005 rating decision granting service connection for tinnitus.  

The Veteran underwent a VA examination in November 2004.   An audiogram was performed and showed that the Veteran's puretone threshold values, in decibels, were as follows:


500 HERTZ
1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
35
40
60
80
75
Left ear
40
40
90
95
95

His speech recognition scores were 84 percent in the right ear and 80 percent in the left ear.  The November 2004 VA audiological examination found that the Veteran has a current hearing disability that satisfies the criteria of 38 C.F.R. § 3.385.  

Thus, the remaining question pertaining to service connection is whether the Veteran's current bilateral hearing loss is related to his military noise exposure. 

Regarding the etiology of the Veteran's current hearing loss, the November 2004 VA examiner opined that his hearing loss is less likely than not caused by the in-service noise exposure because his separation examination revealed normal hearing in both ears with only a minor shift in hearing, which still was within the normal hearing range as per VA criteria.  Additionally, the Veteran worked in the construction industry for 30 years after discharge from service, in which he was potentially exposed to hazardous noises and could more likely be the etiology for the majority of the Veteran's hearing loss.

In April 2005, the Veteran submitted a letter from G.W., M.D., who opined that the Veteran has "bilateral severe sensory neural hearing loss, which is responsible for the tinnitus.  [The Veteran's] history of explosion and hearing loss is consistent with [his] hearing test. "  Service connection for tinnitus was granted in 2004.

The Board finds that with resolution of the doubt in favor of the Veteran, his claim of service connection for a bilateral hearing loss disability is granted.  The evidence shows in-service noise exposure and the VA conceded this noise exposure when granting the Veteran's claim of service connection for tinnitus.  Additionally, the November 2004 VA examination shows hearing loss in accordance with 38 C.F.R. § 3.385.  

Therefore, the question that remains is whether the Veteran's hearing loss disability is a result of the in-service noise exposure.  

The Veteran has submitted a positive opinion that finds that his hearing loss is related to his service-connected tinnitus.  However, the November 2004 VA examiner's opinion weighs against the claim.  When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others. See Evans v. West, 12 Vet. App. 22, 30 (1999); Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board cannot make its own independent medical determinations and that there must be plausible reasons for favoring one opinion over another. See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000); Swan v. Brown, 5 Vet. App. 229 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that it is error to reject a medical opinion solely on the basis that the medical opinion was based on a history given by the veteran, and that a claimant's report must be examined in light of the evidence of record).
  
Given the rationale, the November 2004 VA examiner appears to have based her opinion solely on the fact that the Veteran did not have hearing loss in service.  It would have been helpful had the VA examiner brought her expertise in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause. 

The examiner acknowledged that there was a slight decrease of hearing at some of the higher frequencies at the time of separation, although they did not meet the criteria for VA hearing loss.  Additionally, the examiner stated that the Veteran's post-service employment could be the cause of the "majority" of the Veteran's hearing loss, thereby indicating that some degree of hearing loss could be due to other causes.  The examiner failed to identify other potential causes.

In addition, the examiner did not address the Veteran's lay statements that he had experienced hearing loss during service, and that during his post-service employment, he was required to wear hearing protection.

While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno, 6 Vet. App. at 469; Barr, supra; Buchanan, supra.  A Veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

There is also no reason to doubt the credibility of the Veteran's reported history other than the lack of contemporaneous medical evidence documenting such complaints.  The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan, 451 F.3d at1336.  Thus, the Board finds his lay statements regarding the onset of his hearing loss to be competent and credible.  Additionally, there is a positive medical opinion relating the Veteran's hearing loss to in service explosions.

The Board concludes that there is an approximate balance of positive and negative evidence in this case as to whether the current bilateral hearing loss in this case is the result of acoustic trauma in service and has been present since that time.  Accordingly, the Board finds that there is a reasonable doubt as to whether the Veteran currently has bilateral hearing loss that manifested during his period of service, and the Board will resolve that doubt in favor of the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



ORDER

The claim of service connection for residuals of a stroke is dismissed.

Service connection for a bilateral hearing loss disability is granted.


REMAND

The purpose of this remand is to afford the Veteran a VA examination to determine if he has an acquired psychiatric disorder that is a result of his active military service.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
The Veteran stated that he was sexually assaulted during his period of service.  As a result of this assault, the Veteran contends that he has a psychiatric disorder, to include schizophrenia, dysthymic disorder, and posttraumatic stress disorder (PTSD).  

The Veteran contended that he experienced a continuity of psychiatric symptomatology since his period of service.  He further stated that his current symptoms are the result of that assault.  The Board finds the Veteran credible and competent to provide evidence as to his in-service assault.   

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).
Therefore, additional development is necessary in order to properly decide the underlying merits of the claim. Such development includes affording the Veteran new VA examinations to assess the nature and etiology of his claimed acquired psychiatric disorder. See 38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for an acquired psychiatric disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  The examiner should note that the Board finds the Veteran credible and competent to provide evidence as to his in-service assault. In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner must respond to the following inquiry:

a. Does the Veteran have an acquired psychiatric disorder that is etiologically related to service, including as due to the alleged in-service sexual assault? 

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claim of service connection for an acquired psychiatric disorder to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


